Case 1:19-cv-22675-MGC Document 1 Entered on FLSD Docket 06/26/2019 Page 1 of 13



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                                   CASE:

  CARLOS BRITO,

              Plaintiff,
  v.

  MACY’S FLORIDA STORES, LLC,

          Defendant.
  ______________________________________/

                                               COMPLAINT

         Plaintiff, CARLOS BRITO, individually and on behalf of all other similarly situated

  mobility-impaired individuals (hereinafter “Plaintiff”), sues MACY’S FLORIDA STORES, LLC,

  (hereinafter “Defendant”), and as grounds alleges:

                                JURISDICTION, PARTIES. AND VENUE

         1.          This is an action for injunctive relief, a declaration of rights, attorneys' fees,

  litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

  Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202.

         2.           The Court has original jurisdiction over Plaintiff’s claims arising under 42 U.S.C.

  § 12181, et seq. pursuant to 28 U.S.C. §§ 1331, 1343 and 42 U.S.C. § 12117(a).

         3.           The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and

  2202, and may render declaratory judgment on the existence or nonexistence of any right under 42

  U.S.C. § 12181, et seq.

         4.           Plaintiff, CARLOS BRITO, is an individual over eighteen years of age, residing

  and domiciled in Florida, and is otherwise sui juris.

                                                      1
Case 1:19-cv-22675-MGC Document 1 Entered on FLSD Docket 06/26/2019 Page 2 of 13



          5.      At all times material, Defendant, MACY’S FLORIDA STORES, LLC, owned

  and operated a commercial shopping store at 7675 N Kendall Drive, Miami, Florida (hereinafter

  the “Commercial Property”) and conducted a substantial amount of business in that place of public

  accommodation in Miami-Dade County, Florida.

          6.      At all times material, Defendant, MACY’S FLORIDA STORES, LLC, was a

  Foreign Limited Liability Company, with its principal place of business in Cincinnati, Ohio.

          7.      Venue is properly located in the Southern District of Florida because Defendant’

  Commercial Property is located in Miami-Dade County, Florida, Defendant regularly conduct

  business within Miami-Dade County, Florida, and because a substantial part(s) of the events or

  omissions giving rise to these claims occurred in Miami-Dade County, Florida.

                                    FACTUAL ALLEGATIONS

          8.      Although over twenty-seven (27) years have passed since the effective date of

  Title III of the ADA, Defendant has yet to make its facilities accessible to individuals with

  disabilities.

          9.      Congress provided commercial businesses one and a half years to implement the

  Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the

  extensive publicity the ADA has received since 1990, Defendant continue to discriminate against

  people who are disabled in ways that block them from access and use of Defendant’s business and

  properties.

          10.     The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

  requires landlords and tenants to be liable for compliance

          11.       Plaintiff, CARLOS BRITO, is an individual with disabilities as defined by

  and pursuant to the ADA. Plaintiff, CARLOS BRITO, is, among other things, a paraplegic
                                           2
Case 1:19-cv-22675-MGC Document 1 Entered on FLSD Docket 06/26/2019 Page 3 of 13



  (paralyzed from his T-6 vertebrae down) and is therefore substantially limited in major life

  activities due to his impairment, including, but not limited to, not being able to walk or stand.

  Plaintiff requires the use of a wheelchair to ambulate.

         12.         Defendant, MACY’S FLORIDA STORES, LLC, own, operate and oversee the

  Commercial Property, its general parking lot and parking spots.

         13.         The subject Commercial Property is open to the public and is located in Miami,

  Miami-Dade County, Florida.

         14.         The individual Plaintiff visits the Commercial Property, regularly, to include a

  visit to the Commercial Property on or about May 14, 2019, and encountered multiple violations

  of the ADA that directly affected his ability to use and enjoy the Commercial Property and business

  located therein.     He often visits the Commercial Property and business located within the

  Commercial Property in order to avail himself of the goods and services offered there, and because

  it is approximately six (6) miles from his residence, and is near his friends’ residences as well as

  other businesses and restaurants he frequents as a patron. He plans to return to the Commercial

  Property and the business located within the Commercial Property within thirty (30) days of the

  filing of this Complaint.

         15.         Plaintiff is domiciled nearby in the same County and state as the Commercial

  Property and the business located within the Commercial Property, has regularly frequented the

  Defendant’ Commercial Property and the business located within the Commercial Property for the

  intended purposes because of the proximity to his and his friends’ residences and other businesses

  that he frequents as a patron, and intends to return to the Commercial Property and business located

  within the Commercial Property within thirty (30) days from the filing of this Complaint.

         16.         The Plaintiff found the Commercial Property, and the business located within the
                                                  3
Case 1:19-cv-22675-MGC Document 1 Entered on FLSD Docket 06/26/2019 Page 4 of 13



  Commercial Property to be rife with ADA violations. The Plaintiff encountered architectural

  barriers at the Commercial Property, and business located within the Commercial Property and

  wishes to continue his patronage and use of each of the premises.

         17.       The Plaintiff has encountered architectural barriers that are in violation of the

  ADA at the subject Commercial Property, and business located within the Commercial Property.

  The barriers to access at Defendant’ Commercial Property, and the business located within the

  Commercial Property have each denied or diminished Plaintiff’s ability to visit the Commercial

  Property, and business located within the Commercial Property, and have endangered his safety in

  violation of the ADA. The barriers to access, which are set forth below, have likewise posed a

  risk of injury(ies), embarrassment, and discomfort to Plaintiff, CARLOS BRITO, and others

  similarly situated.

         18.       Defendant, MACY’S FLORIDA STORES, LLC, own and operate a place of

  public accommodation as defined by the ADA and the regulations implementing the ADA, 28

  CFR 36.201 (a) and 36.104. Defendant, MACY’S FLORIDA STORES, LLC, are responsible for

  complying with the obligations of the ADA. The place of public accommodation that Defendant,

  MACY’S FLORIDA STORES, LLC, own and operate is the Commercial Property Business

  located at 7675 N Kendall Drive, Miami, Florida.

         19.       Plaintiff, CARLOS BRITO, has a realistic, credible, existing and continuing

  threat of discrimination from the Defendant’ non-compliance with the ADA with respect to the

  described Commercial Property and the business located within the Commercial Property,

  including but not necessarily limited to the allegations in Count I of this Complaint. Plaintiff has

  reasonable grounds to believe that he will continue to be subjected to discrimination at the

  Commercial Property, and business located within the Commercial Property, in violation of the
                                               4
Case 1:19-cv-22675-MGC Document 1 Entered on FLSD Docket 06/26/2019 Page 5 of 13



  ADA. Plaintiff desires to visit the Commercial Property and business located therein, not only to

  avail himself of the goods and services available at the Commercial Property, and business located

  within the Commercial Property, but to assure himself that the Commercial Property and business

  located within the Commercial Property are in compliance with the ADA, so that he and others

  similarly situated will have full and equal enjoyment of the Commercial Property, and business

  located within the Commercial Property without fear of discrimination.


         20.      While Defendant, MACY’S FLORIDA STORES, LLC, as landlord and owner of

  the Commercial Property Business, is responsible for all ADA violations listed in Count I of this

  Complaint.

         21.      Plaintiff, CARLOS BRITO, has a realistic, credible, existing and continuing

  threat of discrimination from the Defendant’ non-compliance with the ADA with respect to the

  described Commercial Property and business located within the Commercial Property, but not

  necessarily limited to the allegations in Count I of this Complaint. Plaintiff has reasonable

  grounds to believe that he will continue to be subjected to discrimination at the Commercial

  Property, and business within the Commercial Property, in violation of the ADA. Plaintiff desires

  to visit the Commercial Property and business within the Commercial Property, not only to avail

  himself of the goods and services available at the Commercial Property and business located within

  the Commercial Property, but to assure himself that the Commercial Property, and business located

  within the Commercial Property are in compliance with the ADA, so that he and others similarly

  situated will have full and equal enjoyment of the Commercial Property, and business located

  within the Commercial Property without fear of discrimination.

         22.      Defendant have discriminated against the individual Plaintiff by denying him

  access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

                                                  5
Case 1:19-cv-22675-MGC Document 1 Entered on FLSD Docket 06/26/2019 Page 6 of 13




      and/or accommodations of the Commercial Property, and business located within the Commercial

      Property, as prohibited by 42 U.S.C. § 12182 et seq.

                                     COUNT I – ADA VIOLATIONS

             23.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

      through 25 above as though fully set forth herein.

             24.       Defendant, MACY’S FLORIDA STORES, LLC, has discriminated, and

      continues to discriminate, against Plaintiff in violation of the ADA by failing, inter alia, to have

      accessible facilities by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer

      employees and gross receipts of $500,000 or less).         A list of the violations that Plaintiff

      encountered during his visit to the Commercial Property, include but are not limited to, the

      following:

             A. Parking

 i.      The Plaintiff had difficulty exiting the vehicle, as designated accessible parking spaces are

         located on an excessive slope. Violation: There are accessible parking spaces located on an

         excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4 of the 2010 ADA

         Standards, whose resolution is readily achievable.

ii.      The Plaintiff had difficulty exiting the vehicle, as designated accessible parking space access

         aisles are located on an excessive slope. Violation: There are accessible parking space access

         aisles located on an excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4

         of the 2010 ADA Standards, whose resolution is readily achievable.

             B. Entrance Access and Path of Travel




                                                       6
Case 1:19-cv-22675-MGC Document 1 Entered on FLSD Docket 06/26/2019 Page 7 of 13



  i.   The Plaintiff had difficulty traversing the path of travel due to abrupt changes in level.

       Violation: There are changes in levels of greater than ½ inch, violating Sections 4.3.8 and 4.5.2

       of the ADAAG and Section 303 of the 2010 ADA Standards, whose resolution is readily

       achievable.

ii.    The Plaintiff had difficulty traversing the path of travel, as there are cross slopes in excess of

       2%. Violation: The path of travel contains excessive cross slopes in violation of Section 4.3.7

       of the ADAAG and Section 403.3 of the 2010 ADA Standards, whose resolution is readily

       achievable.

iii.   There are protruding objects on the path of travel at the store that present a hazard of colliding

       with them, violating Section 4.4.2 of ADAAG and Section 307.4 of the 2010 ADA Standards,

       whose resolution is readily achievable.

iv.    The Plaintiff could not traverse through areas of the store, as the required 36” path isn’t

       provided due to objects that obstruct the path of travel. Violation: There isn’t a continuous path

       of travel connecting all essential elements of the store, in violation of Sections 4.2.1 & 4.3.3

       of the ADAAG, 28 CFR 36.211, and Section 403.5.1 of the 2010 ADA Standards, whose

       resolution is readily achievable.

          C. Access to Goods and Services

  i.   There are drinking fountains that don’t provide access to those who have difficulty bending or

       stooping. Violation: There are drinking fountains that are in violation of Section 4.1.3(10) of

       the ADAAG and Sections 211.2 & 602.7 of the 2010 ADA Standards, whose resolution is

       readily achievable.




                                                     7
Case 1:19-cv-22675-MGC Document 1 Entered on FLSD Docket 06/26/2019 Page 8 of 13



ii.       There is seating provided at the facility that does not comply with the standards prescribed in

          Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

          resolution is readily achievable.

       Public Restrooms

  i.      The Plaintiff had difficulty opening the restroom door without assistance, as the door pressure

          to operate the door was excessive. Violation: There are doors at the facility that require

          excessive force to open them, in violation of Section 4.13.11 of the ADAAG and Section

          404.2.9 of the 2010 ADA Standards, whose resolution is readily achievable.

ii.       The Plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

          wrapped. Violation: The lavatory pipes are not fully wrapped or maintained violating Section

          4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

          readily achievable.

iii.      The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

          not self-closing and does not have compliant door hardware. Violation: The accessible toilet

          compartment door does not provide hardware and features that comply with Sections 4.17.5

          and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards,

          whose resolution is readily achievable.

iv.       The Plaintiff could not transfer to the toilet without assistance, as objects are mounted less than

          12” above a grab bar obstructing its use. Violation: The grab bars in the accessible toilet

          compartment do not comply with the requirements prescribed in Sections 4.17.6 and 4.26 of

          the ADAAG and Section 609.3 of the 2010 ADA Standards, whose resolution is readily

          achievable.


                                                        8
Case 1:19-cv-22675-MGC Document 1 Entered on FLSD Docket 06/26/2019 Page 9 of 13



  v.      The Plaintiff could not use the baby changing table without assistance as it is mounted too

          high. Violation: There are elements provided for public use in the restrooms, with counters

          higher than prescribed in Section 4.32.4 of the ADAAG and Section 902.3 of the 2010 ADA

          Standards, whose resolution is readily achievable.

 vi.      The Plaintiff could not use the baby changing table without assistance as the handle is mounted

          too high. Violation: There are elements provided for public use in the restroom, with controls

          or operating mechanisms outside the reach ranges prescribed in Sections 4.2.5, 4.2.6, and

          4.27.3 of the ADAAG and Sections 308 & 309.3 of the 2010 ADA Standards, whose resolution

          is readily achievable.

vii.      The Plaintiff could not transfer to the toilet without assistance, as the rear grab bar is missing

          and the side grab bar is not the mounted at the required location. Violation: The grab bars in

          the accessible toilet compartment do not comply with the requirements prescribed in Section

          4.17.6 of the ADAAG and Sections 604.5 & 609 of the 2010 ADA Standards, whose resolution

          is readily achievable.

viii.     The Plaintiff could not exit the restroom without assistance, as the required maneuvering

          clearance is not provided. Violation: The restroom door does not provide the required latch

          side clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4 of the 2010 ADA

          Standards, whose resolution is readily achievable.

                                    RELIEF SOUGHT AND THE BASIS

              25.      The discriminatory violations described in Count I are not an exclusive list of the

       Defendant’ ADA violations. Plaintiff requests an inspection of the Defendant’ places of public

       accommodation in order to photograph and measure all of the discriminatory acts violating the

       ADA and barriers to access in conjunction with Rule 34 and timely notice. Plaintiff further requests
                                                       9
Case 1:19-cv-22675-MGC Document 1 Entered on FLSD Docket 06/26/2019 Page 10 of 13



   to inspect any and all barriers to access that were concealed by virtue of the barriers' presence,

   which prevented Plaintiff, CARLOS BRITO, from further ingress, use, and equal enjoyment of

   the Commercial Business and business located within the Commercial Property; Plaintiff requests

   to be physically present at such inspection in conjunction with Rule 34 and timely notice. A

   complete list of the Subject Premises’ ADA violations, and the remedial measures necessary to

   remove same, will require an on-site inspection by Plaintiff’s representatives pursuant to Federal

   Rule of Civil Procedure 34.

          26.          The individual Plaintiff, and all other individuals similarly situated, have been

   denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

   privileges, benefits, programs and activities offered by Defendant, Defendant’ buildings,

   businesses and facilities; and has otherwise been discriminated against and damaged by the

   Defendant because of the Defendant’ ADA violations as set forth above. The individual Plaintiff,

   and all others similarly situated, will continue to suffer such discrimination, injury and damage

   without the immediate relief provided by the ADA as requested herein. In order to remedy this

   discriminatory situation, the Plaintiff requires an inspection of the Defendant’ place of public

   accommodation in order to determine all of the areas of non-compliance with the Americans with

   Disabilities Act.

          27.          Defendant have discriminated against the individual Plaintiff by denying him

   access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

   accommodations of its place of public accommodation or commercial facility, in violation of 42

   U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendant continue to

   discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

   modifications in policies, practices or procedures, when such modifications are necessary to afford
                                                    10
Case 1:19-cv-22675-MGC Document 1 Entered on FLSD Docket 06/26/2019 Page 11 of 13



   all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

   disabilities; and by failing to take such efforts that may be necessary to ensure that no individual

   with a disability is excluded, denied services, segregated or otherwise treated differently than other

   individuals because of the absence of auxiliary aids and services.

          28.        Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has

   a clear legal right to the relief sought. Further, injunctive relief will serve the public interest and

   all those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is

   entitled to recover attorneys’ fees, costs and litigation expenses from Defendant pursuant to 42

   U.S.C. § 12205 and 28 CFR 36.505.

          29.        A Defendant is required to remove the existing architectural barriers to the

   physically disabled when such removal is readily achievable for their place of public

   accommodation, the Plaintiff and all others similarly situated, will continue to suffer such

   discrimination, injury and damage without the immediate relief provided by the ADA as requested

   herein. In order to remedy this discriminatory situation, the Plaintiff requires an inspection of the

   Defendant’ place of public accommodation in order to determine all of the areas of non-compliance

   with the Americans with Disabilities Act.

          30.        Notice to Defendant is not required as a result of the Defendant’ failure to cure

   the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees

   and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

   or waived by the Defendant.

          31.        Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

   Plaintiff Injunctive Relief, including an order to alter the property where Defendant operate its

   businesses, located at and/or within the commercial property located at 7675 N Kendall Drive,
                                                11
Case 1:19-cv-22675-MGC Document 1 Entered on FLSD Docket 06/26/2019 Page 12 of 13



   Miami, Florida, the exterior areas, and the common exterior areas of the Commercial Property and

   business located within the Commercial Property, to make those facilities readily accessible and

   useable to the Plaintiff and all other mobility-impaired persons; or by closing the facility until such

   time as the Defendant cure the violations of the ADA.

          WHEREFORE, the Plaintiff, CARLOS BRITO, respectfully requests that this Honorable

   Court issue (i) a Declaratory Judgment determining Defendant at the commencement of the subject

   lawsuit were and are in violation of Title III of the Americans with Disabilities Act, 42 U.S.C. §

   12181 et seq.; (ii) Injunctive relief against Defendant including an order to make all readily

   achievable alterations to the facilities; or to make such facilities readily accessible to and usable

   by individuals with disabilities to the extent required by the ADA; and to require Defendant to

   make reasonable modifications in policies, practices or procedures, when such modifications are

   necessary to afford all offered goods, services, facilities, privileges, advantages or

   accommodations to individuals with disabilities; and by failing to take such steps that may be

   necessary to ensure that no individual with a disability is excluded, denied services, segregated or

   otherwise treated differently than other individuals because of the absence of auxiliary aids and

   services; (iii) An award of attorneys’ fees, costs and litigation expenses pursuant to 42 U.S.C. §

   12205; and (iv) such other relief as the Court deems just and proper, and/or is allowable under

   Title III of the Americans with Disabilities Act.


   Dated: June 26, 2019
                                                  GARCIA-MENOCAL & PEREZ, P.L.

                                                  Attorneys for Plaintiff
                                                  4937 S.W. 74th Court
                                                  Miami, Florida 33155
                                                  Telephone: (305) 553-3464
                                                  Facsimile: (305) 553-3031
                                                    12
Case 1:19-cv-22675-MGC Document 1 Entered on FLSD Docket 06/26/2019 Page 13 of 13



                                     Primary E-Mail: ajperez@lawgmp.com
                                     Secondary E-Mails: bvirues@lawgmp.com
                                                         aquezada@lawgmp.com

                                     By: ___/s/_Anthony J. Perez________
                                            ANTHONY J. PEREZ
                                            Florida Bar No.: 535451
                                            BEVERLY VIRUES
                                            Florida Bar No.: 123713




                                       13
